Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2022

                                      No. 04-22-00121-CV

                           IN THE INTEREST OF D.R.T.S., a child,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02206
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was originally due on April 14, 2022. On that date, appellant
filed a motion requesting a twenty-day extension of time.

      After consideration, we GRANT the motion and ORDER appellant to file her brief by
May 4, 2022. Appellant is advised that further extensions of time will be disfavored.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court